Citation Nr: 1131269	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  08-01 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.Entitlement to service connection for organic heart disease with ablation and pacemaker implantation (also claimed as chest pain and unstable angina).  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for residuals of a stroke.  

4.  Entitlement to service connection for depression.  

5.  Entitlement to service connection for a disorder manifested by symptoms of shortness of breath.  

6.  Entitlement to service connection for a disorder manifested by symptoms of dizziness.  

7.  Entitlement to service connection for a disorder of the arms manifested by symptoms of numbness.  

8.  Entitlement to service connection for a disorder of the legs manifested by symptoms of numbness.  

9.  Entitlement to VA nonservice-connected pension and special monthly pension.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to March 1984.  

This appeal arises from a September 2007 rating decision and an October 2007 administrative determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Board notes that the Veteran submitted additional evidence consisting of private treatment records relevant to his claims for cardiac-related disorders.  He did not waive agency of original jurisdiction (AOJ) consideration of such evidence.  38 C.F.R. § 20.1304 (2010).  However, as his claims for cardiac-related disorders are being remanded, the AOJ will have an opportunity to review all the submitted documents such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.  

The issues of entitlement to service connection for organic heart disease, hypertension, residuals of a stroke, depression, and disorders manifested by symptoms of shortness of breath, dizziness, and numbness of the arms and legs are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The Veteran did not have active military service during a period of war.


CONCLUSION OF LAW

The Veteran's military service does not meet the threshold service eligibility requirements for nonservice-connected pension and special monthly pension.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3, 3.314, 3.351 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  As will be discussed below, the Board finds that the Veteran's claim of entitlement to nonservice-connected pension and special monthly pension must be denied as a matter of law.  Therefore, there is no reasonable possibility that further assistance would aid the Veteran in substantiating his claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties under the VCAA in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); see also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where the operation of law is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).  

The Veteran seeks nonservice-connected pension and special monthly pension.  VA pension benefits shall be paid to wartime Veterans who are permanently and totally disabled from nonservice-connected disabilities which are not the result of willful misconduct.  38 U.S.C.A. § 1521(a).  Such benefits have a number of requirements, including that a Veteran must have served in the active military, naval, or air service for 90 days or more during a period of war.  38 C.F.R. § 3.3(a)(3).  

The Veteran's Report of Separation from Active Duty, DD Form 214, shows that he served on active duty from October 1, 1980 to March 29, 1984.  This service is during peacetime.  38 C.F.R. § 3.2.

Having reviewed the Veteran's contention in light of the record and the law, the Board finds that his claim must be denied as a matter of law.  The sole question before the Board is whether the Veteran has established threshold eligibility for nonservice-connected pension.  Eligibility for VA pension benefits generally requires an initial showing that the claimant is a Veteran who served on active duty for at least 90 days during a period of war.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.314.  VA's determination of whether a claimant's service meets these threshold requirements is dependent upon service department records verifying the character of a claimant's service.  See 38 C.F.R. § 3.203; Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).   A claim by a Veteran whose service department records fail to show threshold eligibility lacks legal merit or legal entitlement and must be denied as a matter of law.  Sabonis, supra.  Here, the Veteran does not contend, nor does the evidence show, that his period of service from October 1980 to March 1984 was during a period of war.  See 38 C.F.R. § 3.2.  

The Veteran did not serve during a period of war and, as such, his appeal for nonservice-connected pension must be denied as a matter of law since he does not meet the threshold service eligibility requirements.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.3, 3.314.  

In the October 2007 administrative determination the RO also denied eligibility for special monthly pension benefits.  As special monthly pension is simply an increased level of VA pension benefits, the Veteran lacks basic eligibility for any increase in pension benefits.  38 C.F.R. § 3.351.  


ORDER

Entitlement to VA nonservice-connected pension and special monthly pension is denied.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

On his application for VA benefits the Veteran indicated his symptoms of chest pain, dizziness, shortness of breath, depression, and numbness began in 1981 while he was on active duty.  His spouse stated she observed ongoing complications concerning his health since 1985.  

Service treatment records document complaints of dizziness in June 1983.  At service separation the Veteran reported having a history of dizziness.  He was also seen in service by a social worker for marital problems and was treated in the mental health clinic for episodes of shaking and trouble sleeping, which were attributed to anxiety.  The Board also noted the Veteran was six feet tall and weighed only 132 pounds while in service, complained of difficulties gaining weight, and was evaluated for possible thyroid dysfunction.  

Private medical records dated in October 2007 reflect that the Veteran had a history of substernal chest discomfort associated with a very fast tachycardiarrthymia that was sometimes associated with presyncope or dizziness.  Current private records include diagnoses of hypertension, neuropathy, and depression.  

Based on the preceding, the Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine the nature and etiology of his claimed disorders.  With respect to the Veteran's heart disease, to include hypertension, stroke, and depression, it is unclear whether such are related to the above-noted in-service events.  Regarding the remaining issues on appeal, the Board notes the Veteran has not been diagnosed with a disorder pertaining to his claimed symptoms of shortness of breath, dizziness, and numbness of the extremities.  Rather, the record only reflects such complaints.  However, the Veteran and his spouse has provided competent statements regarding persistent or recurrent symptoms of a disability associated with such symptoms.  Therefore, there is an indication that the Veteran's persistent and recurrent symptoms of his claimed disorders may be associated with his military service. As such, the Board concludes that the Veteran should be afforded a VA evaluation to determine the nature and etiology of his claimed disorders, to include whether such is related to his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4). 

Additionally, while on remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his claimed disorders since service.  Thereafter, any identified records, to include those from the Chattanooga, Tennessee, VA Outpatient Clinic dated from September 2007 to the present, should be obtained for consideration in the Veteran's appeal.

Furthermore, as noted in the Introduction, additional evidence was received without a waiver of AOJ consideration after the issuance of the December 2007 statement of the case.  Therefore, upon readjudication, the AOJ should consider the entirety of the evidence of record, to include the evidence received since the December 2007 statement of the case.  38 C.F.R. § 19.31. 


Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran identify or submit any outstanding VA or non-VA treatment records pertaining to his organic heart disease, hypertension, strokes, depression, and symptoms of shortness of breath, dizziness, and numbness of the extremities.  After securing any necessary authorization from him, obtain all records that the Veteran identified, to include those from the Chattanooga, Tennessee, VA Outpatient Clinic dated from September 2007 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).  

2.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination(s) to determine the current nature and etiology of his organic heart disease, hypertension, strokes, depression, and symptoms of shortness of breath, dizziness, and numbness of the extremities.  The claims folder and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder and the Remand have been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination reports.  

The examiner(s) should identify all currently diagnosed disorders of organic heart disease, hypertension, strokes, and depression.  Additionally, as relevant to the Veteran's claims of disorders manifested by symptoms of shortness of breath, dizziness, and numbness of the extremities, the examiner(s) should identify whether any disability manifested by such symptoms is present.  If not, the examiner(s) should indicate whether such symptoms are related or part of another diagnosed disorder.

For any diagnosis made, the examiner(s) should offer an opinion as to whether it is at least as likely as not that such diagnosed is etiologically related to the Veteran's military service.  In this regard, the examiner(s) should note that the Veteran's service treatment records reflect complaints of dizziness; treatment for episodes of shaking and trouble sleeping, which were attributed to anxiety; and evaluation for possible thyroid dysfunction. 

The examiner(s) should also offer an opinion as to whether any diagnosed disorder manifested within one year of the Veteran's service discharge in March 1984 and, if so, to describe the manifestations. 

In offering any opinion, the examiner must consider the full record, to include the Veteran's and his spouse's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's service connection claims should be readjudicated based on the entirety of the evidence, to include any evidence received since the issuance of the December 2007 statement of the case.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


